BLANCHE, Judge.
Plaintiff is appealing a trial court judgment denying penalties and attorney’s fees under LSA-R.S. 23:632.
Since the lodging of this appeal, the Louisiana Supreme Court has rendered its opinion in Mason v. Norton, 360 So.2d 178 (1978). The Mason case is directly in point. The Supreme Court has reversed, in part, this Court’s decision in Mason and has held that the phrase “by the day, week or month” contained in LSA-R.S. 23:631 is properly construed as describing the pay period rather than the method of calculating wages.
Accordingly, plaintiff-appellant’s employment falls within the purview of the foregoing article and he is, therefore, entitled to penalties and attorney’s fees as provided by the statute.
For these reasons, the judgment of the trial court is amended so as to award plaintiff penalties and attorney’s fees, and in all other respects the judgment is affirmed. All costs of this appeal are assessed to defendant-appellee.
AMENDED AND AS AMENDED AFFIRMED.